DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. The applicant has argued, see page 6, lines 1-5, that “a fiber of a predetermined length is not a length that can be measured but a specified length” and the loose fibers are not woven. The examiner respectfully disagrees. One having ordinary skill in the art could measure the length of any fibers being introduced in the hollow space. Regarding the fibers being unwoven, the claims as currently written do not state the fibers are unwoven, and the applicant’s specification has not provided a special definition of “loose” such that it means the fibers are “unwoven.” The applicant is arguing for a limitation not in the claims.
The applicant has argued, see page 7, lines 3-8, that Hummel teaches a foam including fibers and not only fibers. The examiner understands the applicant’s interpretation of column 4, lines 33-36 of Hummel, however there is an alternative interpretation that the insulating material could comprise only fibers, which would read on the claimed invention. 
	The applicant has argued, see page 7, line 21 through page 8, line 22, that rejections may not be based on per se rules of obviousness and rejections based on case law need to explain how the facts of the case law compare to the instant rejection. This argument was previously made and addressed in the Final rejection mailed November 23, 2020 (see page 4). Case laws are not per se rules of obviousness, and the previous rejections did compare the facts of the case law to the facts of the instant rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,899,531 to Hummel in view of US 2011/0252775 to Joergl et al.
In Reference to Claim 1
Hummel teaches:
	A turbocharger (1), comprising: 
a turbine (2) for expanding a first medium (working fluid in the turbine); 
a compressor (3) for compressing a second medium (working fluid in the compressor) utilizing energy extracted in the turbine during expansion of the first medium; 
a turbine housing (portion of housing 7 surrounding the turbine, right side in Figure 1) of the turbine; 
a compressor housing (portion of housing 7 surrounding the compressor, left side in Figure 1) of the compressor; 

a casing (10) which radially outside and axially outside surrounds, at least in sections, one or more of the turbine housing, the compressor housing, and the bearing housing; and 
at least one fibre (insulating material 9, can be glass fibres, see column 4, lines 32-35) of a predetermined length is introduced into a hollow space (region filled with insulating material 9, see Figure 4) between the casing and a respective housing to be encased to fill the hollow space (see column 3, line 61 through column 4, line 31 and Figures 1 and 4).
Regarding the casing, Figure 4 shows the casing (10) surrounding the compressor housing, bearing housing, and turbine housing.
Regarding the fibre, the fibre would have a known length prior to assembling the turbocharger and introducing the fibre into the hollow space. The examiner considers the known length to be predetermined.
Hummel fails to teach:
	The at least one fibre is a loose fibre.
Joergl teaches:
	A turbocharger (turbine section 434) comprising a housing (172) spaced from a casing (162), and a hollow space (174) therebetween, wherein the hollow space is filled with at least one loose fibre (488) (see paragraph 56 and Figure 16).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel by replacing the fibre with loose fibre as taught by Joergl as both references are directed to turbocharger casings with insulation material, and which would yield predictable results. In this case, the predictable result would be an insulation material formed of fibres which are blown to fill the hollow space between the housing and casing. 
In Reference to Claim 2#
Hummel as modified by Joergl teaches:
	The turbocharger of claim 1, wherein the at least one loose fibre is a glass fibre (column 4, lines 33-36 of Hummel).
In Reference to Claim 10#
Hummel as modified by Joergl teaches:
	The turbocharger of claim 1, wherein the at least one loose fibre is multiple loose fibres introduced into the hollow space between the casing and the respective housing to be encased. Hummel teaches there are multiple fibres between the casing and housing (column 4, lines 33-36). When modifying Hummel with the teachings of Joergl, each of the multiple fibres would be replaced with a loose fibre resulting in multiple loose fibres in the hollow space.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,899,531 to Hummel as modified by US 2011/0252775 to Joergl as applied to claim 1 above, and further in view of US 2012/0096842 to Kroll.
In Reference to Claim 3
Hummel as modified by Joergl teaches:
	The turbocharger of claim 1, comprising the at least one loose fibre.
Hummel as modified by Joergl fails to teach:
	The at least one loose fibre is a silicate fibre.
Kroll teaches:
	An exhaust manifold (1) comprising an insulating liner (4) which can be composed of either silicate fibres or glass fibres (see paragraphs 15-19). The insulating liner can be used to reduce noise (paragraph 6, lines 4-8). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel as modified by Joergl by forming the at least one loose fibre of silicate fibre as taught by Kroll as both references are directed to protective liners, and which is a simple substitution which would yield predictable results. In this case the predictable results would be the insulating material of Hummel being composed of a silicate fibre rather than a glass fibre. 
 
Claims 4-7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,899,531 to Hummel as modified by US 2011/0252775 to Joergl as applied to claim 1 above, and further in view of case law.
In Reference to Claims 4-7, 13, and 14
Hummel as modified by Joergl teaches:
	The turbocharger of claim 1 comprising the at least one loose fibre which has a predetermined length. Regarding claims 13 and 14, the at least one loose fibre is multiple loose fibres (see explanation with the rejection of claim 10) of glass (see column 4, lines 34-35 of Hummel).
Hummel as modified by Joergl fails to teach:
	The at least one fibre has a length of 100m, 200m, 500m, or 1,000m. 
The overall length of fibre would depend on the size of the housing, the size of the casing, and the thickness of the fibre itself. A larger diameter for the housing results in a larger circumference – and the fibre is essentially covering the circumference of the housing. A larger diameter for the casing results the hollow space have a larger volume to be filled by the fibre – which can lead to more spirals being necessary to fill the hollow space. Also, the insulating material of Hummel covers the turbocharger from the compressor to the turbine (see Figure 4). Therefore the length of the turbocharger from one end to the other affects the overall length of the fibre needed to fill this space. Further, the diameter of the fibre itself affects how volume of the hollow space is occupied by each spiral. A larger diameter results in fewer spirals being needed to fill the hollow space. 
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, Hummel as modified by Joergl teaches at least one fibre which fills the space between all of the turbocharger housings and the casing. The fibre inherently has a predetermined length from a first end to the opposite second end. 
	The examiner notes that paragraphs 9, 20, and 21 of the applicant’s specification refer to the various lengths of the at least one fibre with at least 1,000m being the most preferred length; and while the specification refers to the respective lengths, there is not an explanation of criticality for any particular length or an explanation for the size and scale of the turbocharger. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel as modified by Joergl by sizing the length of the at least one fibre to be at least 100m, 200m, 500m, or 1,000m in view of case law for the purpose of being able fill the entire hollow space between the housings and casing depending on the size and scale of the turbocharger and its components.

s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,899,531 to Hummel as modified by US 2011/0252775 to Joergl as applied to claim 1 above, and further in view of US 2016/0169044 to Clarkson.
In Reference to Claim 8
Hummel as modified by Joergl teaches:
	The turbocharger of claim 1, comprising the at least one loose fibre.
Hummel as modified by Joergl fails to teach:
	The at least one loose fibre is a continuous fibre or filament.
Clarkson teaches:
	A liner (100) for an annular outer casing (26) of a gas turbine engine, wherein the liner includes a loose fibre (102) of a predetermined length introduced into a hollow space in the casing (see paragraphs 28-32 and Figure 3). The loose fibre is a single, continuous fibre wound around the fan in a spiral shape within the casing. 
Under the broadest reasonable interpretation, the word “loose” means “free or released from fastening or attachment” (definition 1 from dictionary.com). Clarkson does not teach the fibre is secured fastened to the casing in a particular manner. Therefore, the examiner consider the fibre to be “loose.”
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel as modified by Joergl by forming the multiple loose fibres as a single, continuous loose fibre as taught by Clarkson as both references are directed to liners in casings which surround rotating components, and which would yield predictable results. In this case, 
In Reference to Claim 9
Hummel as modified by Joergl teaches:
	The turbocharger of claim 1, comprising the at least one loose fibre introduced into the hollow space between the casing and the respective housing to be encased.
Hummel as modified by Joergl fails to teach:
	The at least one loose fibre is a single loose fibre.
Clarkson teaches:
	A liner (100) for an annular outer casing (26) of a gas turbine engine, wherein the liner includes a loose fibre (102) of a predetermined length introduced into a hollow space in the casing (see paragraphs 28-32 and Figure 3). The loose fibre is a single, continuous fibre wound around the fan in a spiral shape within the casing. The loose fibre can be made of glass fibres (paragraph 32). 
Under the broadest reasonable interpretation, the word “loose” means “free or released from fastening or attachment” (definition 1 from dictionary.com). Clarkson does not teach the fibre is secured fastened to the casing in a particular manner. Therefore, the examiner consider the fibre to be “loose.”
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel as modified by Joergl by forming the multiple loose fibres as a single loose fibre as taught by Clarkson as both references are directed to liners in casings which surround rotating components, and which would yield predictable results. In this case, the predictable .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,899,531 to Hummel as modified by US 2011/0252775 to Joergl as applied to claim 1 above, and further in view of US 2016/0169044 to Clarkson and in further view of case law.
In Reference to Claim 11
Hummel as modified by Joergl teaches:
	The turbocharger of claim 1, wherein the at least one loose fibre is a glass fibre (column 4, lines 35-36 of Hummel) which has a length.
Hummel as modified by Joergl fails to teach:
	The at least one loose fibre is a single loose fibre wherein the length is at least 200m.
Clarkson teaches:
	A liner (100) for an annular outer casing (26) of a gas turbine engine, wherein the liner includes a loose fibre (102) of a predetermined length introduced into a hollow space in the casing (see paragraphs 28-32 and Figure 3). The loose fibre is a single, continuous fibre wound around the fan in a spiral shape within the casing. The loose fibre can be made of glass fibres (paragraph 32). 
Under the broadest reasonable interpretation, the word “loose” means “free or released from fastening or attachment” (definition 1 from dictionary.com). Clarkson does 
The overall length of fibre would depend on the size of the housing, the size of the casing, and the thickness of the fibre itself. A larger diameter for the housing results in a larger circumference – and the fibre is essentially covering the circumference of the housing. A larger diameter for the casing results the hollow space have a larger volume to be filled by the fibre – which can lead to more spirals being necessary to fill the hollow space. Also, the insulating material of Hummel covers the turbocharger from the compressor to the turbine (see Figure 4). Therefore the length of the turbocharger from one end to the other affects the overall length of the fibre needed to fill this space. Further, the diameter of the fibre itself affects how volume of the hollow space is occupied by each spiral. A larger diameter results in fewer spirals being needed to fill the hollow space. 
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no 
	In the instant case, Hummel as modified by Joergl teaches at least one fibre which fills the space between all of the turbocharger housings and the casing. The fibre inherently has a predetermined length from a first end to the opposite second end. 
The examiner notes that paragraphs 9, 20, and 21 of the applicant’s specification refer to the various lengths of the at least one fibre with at least 1,000m being the most preferred length; and while the specification refers to the respective lengths, there is not an explanation of criticality for any particular length or an explanation for the size and scale of the turbocharger.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel as modified by Joergl by forming the multiple loose fibres as a single loose fibre as taught by Clarkson as both references are directed to liners in casings which surround rotating components, and which would yield predictable results. In this case, the predictable result would be a single, loose fibre being blown to fill the hollow space between the casing and housing, and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel as modified by Joergl and Clarkson by sizing the length of the at least one fibre to be at least 200m in view of case law for the purpose of being able fill the entire hollow space between the housings and casing depending on the size and scale of the turbocharger and its components.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,899,531 to Hummel as modified by US 2011/0252775 to Joergl as applied to claim 1 above, and further in view of US 2016/0169044 to Clarkson and in further view of US 2012/0096842 to Kroll and case law.
In Reference to Claim 12
Hummel as modified by Joergl teaches:
	The turbocharger of claim 1, comprising the at least one loose fibre which has a length.
Hummel as modified by Joergl fails to teach:
	The at least one loose fibre is a single silicate fibre wherein the length is at least 200m.
Clarkson teaches:
	A liner (100) for an annular outer casing (26) of a gas turbine engine, wherein the liner includes a loose fibre (102) of a predetermined length introduced into a hollow space in the casing (see paragraphs 28-32 and Figure 3). The loose fibre is a single, continuous fibre wound around the fan in a spiral shape within the casing. The loose fibre can be made of glass fibres (paragraph 32). 
Under the broadest reasonable interpretation, the word “loose” means “free or released from fastening or attachment” (definition 1 from dictionary.com). Clarkson does not teach the fibre is secured fastened to the casing in a particular manner. Therefore, the examiner consider the fibre to be “loose.”
Kroll teaches:

The overall length of fibre would depend on the size of the housing, the size of the casing, and the thickness of the fibre itself. A larger diameter for the housing results in a larger circumference – and the fibre is essentially covering the circumference of the housing. A larger diameter for the casing results the hollow space have a larger volume to be filled by the fibre – which can lead to more spirals being necessary to fill the hollow space. Also, the insulating material of Hummel covers the turbocharger from the compressor to the turbine (see Figure 4). Therefore the length of the turbocharger from one end to the other affects the overall length of the fibre needed to fill this space. Further, the diameter of the fibre itself affects how volume of the hollow space is occupied by each spiral. A larger diameter results in fewer spirals being needed to fill the hollow space. 
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional 
	In the instant case, Hummel as modified by Joergl teaches at least one fibre which fills the space between all of the turbocharger housings and the casing. The fibre inherently has a predetermined length from a first end to the opposite second end. 
The examiner notes that paragraphs 9, 20, and 21 of the applicant’s specification refer to the various lengths of the at least one fibre with at least 1,000m being the most preferred length; and while the specification refers to the respective lengths, there is not an explanation of criticality for any particular length or an explanation for the size and scale of the turbocharger.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel as modified by Joergl by forming the multiple loose fibres as a single loose fibre as taught by Clarkson as both references are directed to liners in casings which surround rotating components, and which would yield predictable results. In this case, the predictable result would be a single, loose fibre being blown to fill the hollow space between the casing and housing, and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel as modified by Joergl and Clarkson by forming the at least one loose fibre of silicate fibre as taught by Kroll as both references are directed to protective liners, and which is a simple substitution which would yield predictable results. In this case the predictable 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbocharger of Hummel as modified by Joergl, Clarkson, and Kroll by sizing the length of the at least one fibre to be at least 200m in view of case law for the purpose of being able fill the entire hollow space between the housings and casing depending on the size and scale of the turbocharger and its components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745